DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: it appears that “belt pulleys” in the penultimate line of paragraph [0005] should be changed to –blade pulleys—.  
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  in the final line, it appears that “belt pulleys” should be changed to –blade pulleys—.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention:

Claim 3 is drawn to a mixing of embodiments that is not disclosed. First, as shown in the embodiment of Fig. 1, independent claim 1 sets forth wherein the idler pulley (116) engages a first belt (104) engaging a drive pulley (105), a plurality of guide pulleys (112, 114) and a plurality of blade pulleys (106, 108, 110). Then, dependent claim 3, which depends from claim 1, sets forth a second idler pulley engaging a second belt, as is shown in the embodiment of Fig. 3.
However, in this embodiment, the first belt (206) engages the drive pulley (210) , guide pulley (212) and first pulley (214) (see para. [0014]); while the second belt (208) engages the second pulley (220), blade pulleys (222, 224, 226) and guide pulley (228). In other words, the first and second belts of this embodiment work together to transfer drive from the drive pulley to the blade pulleys. 
As claims 1 and 3 are written, if the first belt of claim 1 engages all of the pulleys (as shown in Fig. 1) then it is unclear what drives and/or is driven by the second belt of claim 3 (as shown in Fig. 3). Therefore the specification does not enable one skilled in the art to make the invention as per claim 3. 

Claim 11 is drawn to a mixing of embodiments that is not disclosed. First, as shown in the embodiment of Fig. 1, independent claim 9 sets forth wherein the idler pulley (116) tensions 
However, it is unclear what relationship this second belt has to the rest of the invention given that the first belt already provides drive from the drive pulley to the blade pulleys.  
Therefore the specification does not enable one skilled in the art to make the invention as per claim 11.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention:
Claim 8 discloses an embodiment that is not originally disclosed. Claim 8 sets forth two mower deck belt tensioning arms, each arm having its own idler pulley. These idler pulleys engage “a belt on the mower deck that engages a drive pulley, a plurality of blade pulleys and the guide pulleys.” However, there is no embodiment disclosed having two different tensioning arms having respective idler pulleys that each engage a single (i.e. the same) belt. Claim 8 therefore comprises new subject matter. 






The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 1 recites the limitation "the mower deck" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the guide pulleys" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 sets forth a second belt that is tensioned in the final line. However, it is ucnlear which of the parts previously set forth in claim 11 (those set forth in lines 1-5) tensions the second belt. The claim is therefore indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher et al. 7,028,456 in view of Davis et al. 7,461,977.

Independent Claim 1: Thatcher discloses a mower deck belt tensioning arm (55), comprising: 
a body (body of 55) having a thickness (T) with an idler pulley (54) rotatably mounted to a first end (the left of 55 as seen in Fig. 10) of the body; 
a spring (57) connected to a second end (the right end of 55 as seen in Fig. 10) of the body biasing the idler pulley against a first belt (65) engaging a drive pulley (26), a plurality of guide pulleys (49, 50, 51), and a plurality of blade pulleys (47, 47, 47); and 
the first end and the second end of the sheet metal body are parallel to the top surface of the mower deck (5, Fig. 10) and an intermediate portion (the central portion of 55) of the body that is pivotably mounted above one of the plurality of guide pulleys (51) on a first spindle (56) mounted to the mower deck, as per claim 1.
However, Thatcher fails to specifically disclose wherein the body is a sheet metal body; and
The intermediate portion of the sheet metal body including an integral bushing that is pivotably mounted above one of the plurality of guide pulleys on a first spindle mounted to the mower deck, the bushing having a depth of extrusion (D) at least twice the thickness (T) of the sheet metal body, as per claim 1.


    PNG
    media_image1.png
    293
    537
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the bushing of Davis to the intermediate portion of Thatcher’s mower deck belt tensioning arm in order to provide a long-lasting, sealed pivot assembly for the arm about the spindle. 	

Independent Claim 5: Thatcher discloses a mower deck belt tensioning arm (55), comprising: 
a body (body of 55) having a thickness (the height extension of the body) positioned parallel to a top surface of a mower deck (5, as seen in Fig. 10) and perpendicular to the top surface of the mower deck (as seen in Fig. 10); 
the body 2Application No. 15/280,259Response to July 23, 2021 Final Office Actionmounted around a spindle (56) mounted to the top surface of the mower deck and biasing an idler pulley (54) on an end (the left end of 55, as seen in Fig. 10) of the body into engagement with a belt (65) on the mower deck that engages a drive pulley (26) and rotates a plurality of blade pulleys (47, 47, 47) and a guide pulley (51) rotatably mounted on the spindle, as per claim 5.  
However, Thatcher fails to disclose wherein the body is a one piece sheet metal body;
the body including an integral bushing pivotably 2Application No. 15/280,259Response to July 23, 2021 Final Office Actionmounted around a spindle mounted to on the top surface of the mower deck;
the bushing extending around the spindle to a depth (D) at least about twice the thickness (T) of the body, as per claim 5.  
Davis discloses a similar mower deck belt tensioning arm (210) comprising a one piece sheet metal body (214, 220, the body is “forged”, col. 5, lns. 27-31, which is a type of metal work);
the body including an integral bushing (230) pivotably 2Application No. 15/280,259Response to July 23, 2021 Final Office Actionmounted around a spindle (258, col. 6, lns. 25-33) mounted to on the top surface of the mower deck (114);
the bushing extending around the spindle to a depth (D, see Davis’ annotated image above) at least about twice the thickness (T, see the image above) of the body, as per claim 5.  


Independent Claim 9: Thatcher discloses a mower deck belt tensioning arm (55), comprising: 
a body (body of 55) having a first portion (the horizontal extension) that is parallel to a top surface of a mower deck (5), and a second portion (the vertical extension in the center) that fits over a guide pulley (51) on a spindle (56) mounted to the mower deck and pivots the body relative to the spindle in response to a biasing spring (57); 
an idler pulley (54) on a first end (the left end of 55 as seen in Fig. 10) of the body that engages a belt (65) to tension the belt against a drive pulley (26), the guide pulley and a plurality of belt pulleys (47, 47, 47) as the body pivots relative to the spindle, as per claim 9.  
However, Thatcher fails to disclose wherein the body is a one piece sheet metal body;
Wherein the second portion is an integral bushing perpendicular to the first portion, the second portion having a depth (D) exceeding twice a thickness (T) of the sheet metal body; 
a lubrication cavity between the spindle and the bushing, as per claim 9.
Davis discloses a similar mower deck belt tensioning arm (210) wherein the body is a one piece sheet metal body (214, 220, 230, the body is “forged”, col. 5, lns. 27-31, which is a type of metal work) having a first portion (214, 220) that is parallel to a top surface of a mower deck (114), and a second portion (230) is an integral bushing perpendicular to the first portion (as seen 
a lubrication cavity (234) between the spindle (258) and the bushing, as per claim 9.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the bushing of Davis to the intermediate portion of Thatcher’s mower deck belt tensioning arm in order to provide a long-lasting, sealed pivot assembly for the arm about the spindle.

Response to Arguments
Please see the updated art rejection applied above, now including Thatcher et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.

/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        December 1, 2021